Case 2:14-cv-00086-DBB-DBP Document 89 Filed 01/22/21 PageID.781 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 LEGRAND P. BELNAP, M.D.,                                 MEMORANDUM DECISION and ORDER
                                                          GRANTING MOTION TO WITHDRAW
                           Plaintiff,
 v.                                                       Case No. 2:14-cv-00086

 SALT LAKE REGIONAL MEDICAL                               District Judge David Barlow
 CENTER, L.P.,
                                                          Chief Magistrate Judge Dustin B. Pead
                           Defendant.


        Counsel for Plaintiff moves the court to reconsider its prior decision denying the Motion

to Withdraw. 1 (ECF No. 84.) A motion to reconsider may be warranted upon a showing of: (1)

an intervening change in the controlling law; (2) new evidence previously unavailable; or (3) the

need to correct clear error or prevent manifest justice. Servants of Paraclete v. Does, 204 F.3d

1005, 1012 (10th Cir.2000). See also Lyons v. New Mexico Dept. of Corrections, 12 Fed. Appx.

772, 773 (10th Cir.2001). In considering the new evidence offered by counsel, the court will

reconsider the motion to withdraw.

        Having reviewed the new materials, including the background of the subject matter of

this litigation, the court finds good cause for allowing counsel to withdraw. Accordingly,

Plaintiff’s Counsel’s Motion to Withdraw is GRANTED.

        As to Plaintiff’s continued representation, the Court ORDERS as follows:

        For individual parties: Plaintiff or new counsel for Plaintiff must file a Notice of




1
  The case is referred to the undersigned in accordance with 28 U.S.C. § 616(b)(1)(A) from Judge Barlow. The court
elects to decide the motions on the basis of the written memoranda. DUCivR 7-1.
Case 2:14-cv-00086-DBB-DBP Document 89 Filed 01/22/21 PageID.782 Page 2 of 2




Appearance within twenty-one (21) days after the entry of this order. Pursuant to Utah DUCivR

83-1.3, no corporation, association, partnership or other artificial entity may appear pro se but

must be represented by an attorney who is admitted to practice in this court.

       A party who fails to file a Notice of Substitution of Counsel or Notice of Appearance

as set forth above, may be subject to sanction pursuant to Federal rule of Civil Procedure

16(f)(1), including but not limited to dismissal or default judgment.




                 DATED this 22 January 2021.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
